Citation Nr: 1726980	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-06 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to September 28, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to September 28, 2007 for the grant            of service connection for degenerative disc disease of the thoracolumbar spine, residual of injury, also noted as myositis and strain of right upper back with    muscle spasm and scar (back disability).

3.  Entitlement to an initial rating in excess of 30 percent for PTSD. 

4.  Entitlement to an initial rating in excess of 10 percent for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and a back disability and assigned the initial ratings.  

In April 2017, the Veteran testified at a Central Office hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge (VLJ).        A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to increased initial ratings for PTSD and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a back disability was denied in a September 1969 rating decision, which was not appealed, nor was new and material evidence received within one year of the rating decision. 

2.  The Veteran's original claim of entitlement to service connection for a "nervous condition" was denied in a January 1983 rating decision; the Veteran did not perfect an appeal after the issuance of the statement of the case. 

3.  A July 1990 rating decision denied the Veteran's petition to reopen his claim for service connection for a back disability; the decision was not appealed, nor was new and material evidence received within one year of the rating decision.

4.  A November 1998 rating decision denied the Veteran's petition to reopen his claim for service connection for PTSD; the decision was not appealed, nor was     new and material evidence received within one year of the rating decision

5.  Subsequent to the November 1998 and July 1990 rating decisions, VA did not receive a formal or informal petition to reopen the previously denied claims for service connection for PTSD or a back disability prior to September 28, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 28, 2007 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155 (2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date prior to September 28, 2007 for the grant of service connection for a back disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155 (2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  With respect to the Veteran's claims for earlier effective dates for the grant of service connection for PTSD and a back disability, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Veteran's service treatment records, service personnel records, VA treatment records, and VA examination reports are of record.  The Board acknowledges that      it is remanding the increased rating claims to obtain outstanding VA treatment records, as well as contemporaneous VA examinations.  However, the Veteran is     not prejudiced by the absence of those records as the outstanding records are not pertinent to the Veteran's earlier effective date claims, which turn on the date the claims were received.  See 38 C.F.R. § 3.400 (2016) (stating the effective date of         an award will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  Moreover, the Veteran does not allege there is additional existing evidence not in the claims file that is pertinent to the effective date appeals; rather, he essentially argues that the grant of service connection should be earlier since he received treatment for PTSD and his back disability shortly after service.  However, as will be explained below, it is the date of claim, not the date of medical treatment, that generally dictates effective dates for service connection. Accordingly, there is no prejudice to the Veteran with proceeding to adjudicate the earlier effective date claims on the current record.

The Veteran was afforded a hearing before the Board and a copy of the transcript    is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  





Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(2), (r) (2016).

The Board notes that 38 C.F.R. § 3.155 was recently amended.  See 79 Fed.Reg. 57660 (Sept. 25, 2014).  However, the revision is not pertinent to the instant claim.  For purposes of this appeal, a "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing   a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  

The Veteran's original claim for service connection for a back injury was denied in     a September 1969 rating decision.  The Veteran was notified of that decision in a September 18, 1969 letter.  The Veteran did not appeal that decision, nor was new evidence received during the one-year appeal period.  Therefore, that decision   became final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.153  (1969); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302,     20.1103 (2016).  

The Veteran's original claim for service connection for a nervous condition was initially denied in a September 1982 rating decision.  The Veteran submitted new evidence during the one-year appeal period.  The claim was readjudicated in a January 1983 rating decision, which confirmed the denial.  Although the Veteran filed a notice of disagreement with the rating decision, he did not perfect an appeal after issuance of the statement of the case.  As such, the January 1983 rating decision became final.  38 U.S.C. § 4005(c) (West 1976), 38 C.F.R. §§ 19.118, 19.153(1982); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2016).  

The Veteran's petition to reopen his back claim was last denied in a July 1990 rating decision.  The Veteran was notified of that decision in a July 27, 1990 letter.  The Veteran did not appeal that decision, nor was new evidence received during   the one-year appeal period.  Therefore, that decision became final.  38 U.S.C. § 7105(c) (1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2016).  

The Veteran's petition to reopen his PTSD claim was last denied in a November 1998 rating decision.  The Veteran was notified of that decision in a November     18, 1998 letter.  The Veteran did not appeal that decision, nor was new evidence received during the one-year appeal period.  Therefore, that decision became final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2016).  

On September 28, 2007, VA received a petition to reopen the Veteran's previously denied claims for service connection for PTSD and a back disability.  A November 2009 rating decision granted service connection for PTSD and a back disability effective September 28, 2007.  The Veteran timely appealed the assigned effective dates for the grant of service connection for PTSD and a back disability.  

The Board acknowledges the Veteran's assertion that the effective date for service connection should be prior to September 28, 2007 because he received treatment for back and psychiatric symptoms shortly after service.  However, as noted above, the effective date for a claim based upon receipt of new and material evidence after a    final disallowance is the later of the date of receipt of the new claim or the date entitlement arose.  38 C.F.R. § 3.400(q)(2) (2016).  In the present case, the July 1990 and November 1998 rating decisions are final.  Accordingly, the effective date for the grant of service connection for PTSD and a back disability cannot predate the date of receipt of the Veteran's subsequent petitions to reopen the previously denied claims.  

After thoroughly reviewing the record, the Board finds that prior to September 28, 2007 there is no evidence of any pending formal or informal claims for service connection for PTSD or a back disability.  The Board has not overlooked the May 2002 thoracolumbar spine and June 2002 PTSD examinations.  Under 38 C.F.R. § 3.157 (2000),which was in effect at the time of the examination reports were received, a report of examination or hospitalization by VA can constitute an informal claim, but only for disabilities for which service connection has already been established.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because appellant had not been granted service connection for his anxiety disorder, the    mere receipt of medical records could not be construed as informal claim); see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek secondary service connection ... ").  While the Veteran's claims for PTSD and a back disability had been previously disallowed, the disallowance of those claims was not because the disabilities had not manifested to a compensable degree.  Accordingly, the reports of examination do not constitute an informal claim under 38 C.F.R. § 3.157.  

In the absence of a formal or informal claim for service connection filed subsequent to the last final denials and prior to September 28, 2007, an effective date prior to September 28, 2007 for the grant of service connection for PTSD and a back disability must be denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


ORDER

An effective date earlier than September 28, 2007, for the award of service connection for PTSD, is denied.

An effective date earlier than September 28, 2007, for the award of service connection for a back disability, is denied.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  An October 2016 Report of Hospitalization indicates that the Veteran was admitted for inpatient treatment        on September 27, 2016.  Additionally, at the April 2017 hearing the Veteran's      wife testified that the Veteran had received VA treatment for his PTSD and back disability in the last year.  However, VA treatment records subsequent to November 23, 2009 have not been associated with the claims file.  Accordingly, on remand updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

There are also outstanding private treatment records.  At the April 2017 hearing the Veteran's wife testified that the Veteran had received private treatment from Dr. Vankatesh.  To date, records from this provider have not been associated with the claims file.  On remand, reasonable efforts should be made to obtain all outstanding relevant private treatment records. 

With regard to his PTSD claim, at the April 2017 hearing, the Veteran testified    that he had difficulty with concentration as well as long and short term memory problems.  As these symptoms were not noted on the April 2016 VA examination report, the Veteran should be afforded a contemporaneous VA PTSD examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since November 23, 2009 and associate them with the claims file.

2.  Ask the Veteran to provide a completed release       form with the names and addresses of all medical care providers who have treated the Veteran for his disabilities on appeal, to include Dr. Vankatesh.  After securing       any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported      in detail. 

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


